DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, Species A corresponding to claims 8-14 in the reply filed on 7/26/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  However, the Examiner would like to note that one of the PCT references appears to be attached in error.  The reference attached is for PCT/US2019/051379 directed to “BACKPLANES WITH HEXAGONAL AND TRIANGULAR ELECTRODES” which does not appear to be relevant to the current invention or included in the IDS notes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US 2017/0138493).
Regarding claim 8, Yamaguchi discloses a pressure/vacuum vent (10) for a storage tank (para. [0002] - [0003]; see how this valve is mounted on a fuel tank), comprising: a pressure/vacuum valve riser pipe (the pipe including 24 and 34) for fluid communication with the storage tank and with atmosphere (para. [0055] - [0057]; see how 24 is connected to the fuel tank and 34 is at least capable of being connected to the atmosphere), the pressure/vacuum valve riser pipe including a storage tank end (the end of 24 connected to the tank) and an atmosphere port (the far end of 34), the pressure/vacuum valve riser pipe including a chamber (V) positioned intermediate the storage tank end and the atmosphere port (Fig. 4); and a pressure/vacuum valve (the valve within 20 as shown in Fig. 4), the chamber sized to receive the pressure/vacuum valve, the pressure/vacuum valve selectively securable within the chamber in fluid communication with the pressure/vacuum valve riser pipe and operable to selectively block flow through the pressure/vacuum valve riser pipe (para. [0056] - [0057]), the chamber positioned in-line with a longitudinal axis of the pressure/vacuum valve riser pipe such that the longitudinal axis of the pressure/vacuum valve riser pipe intersects the pressure/vacuum valve when the pressure/vacuum valve is secured within the chamber in fluid communication with the pressure/vacuum valve riser pipe and operable to selectively block fluid flow through the pressure/vacuum valve riser pipe (Fig. 4).
Regarding claim 10, Yamaguchi further discloses the pressure/vacuum vent of claim 8, wherein the chamber defines a chamber cross sectional area relative to the longitudinal axis of the pressure/vacuum valve riser pipe comprising a largest cross-sectional area of the pressure/vacuum valve riser pipe. (as shown in Fig. 4)
Regarding claim 11, Yamaguchi further discloses the pressure/vacuum vent of claim 8, wherein the chamber is positioned at a chamber height above a grade level, the pressure/vacuum valve riser pipe in fluid communication with atmosphere at a vent height above the grade level, the vent height being greater than the chamber height. (with reference to Fig. 4, the outlet 34 is interpreted to be above the valve within 20)
Regarding claim 12, Yamaguchi further discloses the pressure/vacuum vent of claim 9, wherein the pressure/vacuum valve riser pipe comprises a lower segment (the segment of the riser pipe including 24) of the pressure/vacuum valve riser pipe fluidly connected to the vault and an upper segment (the segment of the riser pipe including 34) of the pressure/vacuum valve riser pipe fluidly connected to the vault, the lower segment of the pressure/vacuum valve riser pipe and the vault positioned in-line with the upper segment of the pressure/vacuum valve riser pipe such that a longitudinal axis of the lower segment of the pressure/vacuum riser pipe and a longitudinal axis of the upper segment of the pressure/vacuum riser pipe both intersect the pressure/vacuum valve when it is operably secured within the vault. (Fig. 4)
Regarding claim 13, Yamaguchi further discloses the pressure/vacuum vent of claim 8, wherein the pressure/vacuum valve comprises: a pressure/vacuum valve housing (including 21, 22 and 31) defining a first port (23) fluidly connecting an interior of the pressure/vacuum valve housing and an exterior of the pressure/vacuum valve housing, and a second port (32) fluidly connecting an interior of the pressure/vacuum valve housing and an exterior of the pressure/vacuum valve housing; a vent inlet (the inlet opening formed by 45) selectively openable to allow a vacuum inlet flow from the second port of the pressure/vacuum valve housing to the first port of the pressure/vacuum valve housing; and a pressure outlet (the outlet opening formed by 26) selectively openable to allow a pressure outlet flow from the first port of the pressure/vacuum valve housing to the second port of the pressure/vacuum valve housing. (para. [0056] - [0057])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Horne et al. (US 6,325,090, hereafter “Horne”).
Regarding claim 9, Yamaguchi discloses the pressure/vacuum vent of claim 8, wherein the pressure/vacuum valve riser pipe comprises a vault (the vault formed between 24 and 34 as shown in Fig. 4), the vault comprising: a vault housing (including 21, 22 and 31) defining an interior (the interior defined by 21, 22 and 31), the interior comprising the chamber sized to receive the pressure/vacuum valve (Fig. 4); but fails to disclose a vault cover selectively securable and hermetically sealable to the vault housing, whereby the vault cover is selectively removable to provide access to a pressure/vacuum valve contained in the interior of the vault housing.
Horne teaches a vault cover (27) selectively securable and hermetically sealable to the vault housing, whereby the vault cover is selectively removable to provide access to a pressure/vacuum valve contained in the interior of the vault housing. (Col. 5, lines 36-45)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the vault of Yamaguchi to include a cover as taught by Horne in order to provide an access for service and replacement of the internal components of the valve. (Col. 5, lines 36-45)
Regarding claim 14, Yamaguchi further discloses the pressure/vacuum vent of claim 12, but fails to disclose wherein the pressure/vacuum valve is selectively securable relative to the vault, the pressure/vacuum valve removable from the vault while the lower segment of the pressure/vacuum valve riser pipe and the upper segment of the pressure/vacuum valve riser pipe remain fluidly connected to the vault.
Horne teaches a valve device (Fig. 1) wherein the valve (the valve within 40 and/or 50) is selectively securable relative to the vault, the valve removable from the vault while the lower segment of the valve riser pipe and the upper segment of the valve riser pipe remain fluidly connected to the vault. (Col. 5, lines 36-45; see how Horne discloses the internal components of the valve may be serviced/repaired via the access through 27)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the vault of Yamaguchi to include a cover such that the valve is selectively securable and removable as taught by Horne in order to provide an access for service and replacement of the internal components of the valve. (Col. 5, lines 36-45)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753